Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 1 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 1 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 2 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 2 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 3 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 3 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 4 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 4 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 5 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 5 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 6 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 6 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 7 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 7 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 8 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 8 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 9 of 13




                                                                                     Exhibit 1
                                                                         Decl. of Strohmeyer
                                                                                 Page 9 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 10 of 13




                                                                                      Exhibit 1
                                                                          Decl. of Strohmeyer
                                                                                 Page 10 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 11 of 13




                                                                                      Exhibit 1
                                                                          Decl. of Strohmeyer
                                                                                 Page 11 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 12 of 13




                                                                                      Exhibit 1
                                                                          Decl. of Strohmeyer
                                                                                 Page 12 of 13
Case 3:20-cv-00917-HZ   Document 107-1   Filed 07/10/20   Page 13 of 13




                                                                                      Exhibit 1
                                                                          Decl. of Strohmeyer
                                                                                 Page 13 of 13
